DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Batt (Reg. No. 43,485) on July 26th, 2022.
The application has been amended as follows: 
AMEND CLAIM 1:
 A vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter, the handpiece comprising: 
a body comprising a proximal end and a distal end, wherein the distal end is adapted to engage a proximal section of the vapor ablation catheter; 
a liquid input port for receiving a liquid; 
an electrically conducting tube comprising a first end, a second end, and having a coiled arrangement comprising a plurality of coil turns; 
a mandrel attached to the body supporting the electrically conducting tube in the coiled arrangement; and 
a first electrical conductor in electrical communication with the first end of the electrically conducting tube, and a second electrical conductor in electrical communication with the second end of the electrically conducting tube for supplying a voltage difference across the electrically conducting tube whenAttorney Docket: UMT014US Page 3 of 17activated and causing the electrically conducting tube to heat liquid therein converting the liquid to vapor by electrical resistance, and
wherein the electrically conducting tube and mandrel are interlockingly arranged such that a contacting ratio of an area of the electrically conducting tube making contact with the mandrel is less than or equal to 10%.
AMEND CLAIM 19:
A vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter, the handpiece comprising: 
a body comprising a proximal end and a distal end, wherein the distal end is adapted to engage a proximal section of the vapor ablation catheter; 
a liquid input port for receiving a liquid; 
a vapor generating element comprising a first end, a second end, and an electrically conducting tube in a coiled arrangement comprising a plurality of coil turns; 
a mandrel attached to the body supporting the electrically conducting tube in the coiled arrangement; and 
a first electrical conductor in electrical communication with the first end of the vapor generating element, and a second electrical conductor in electrical communication with the second end of the vapor generating element for supplying a voltage difference across the vapor generating element when activated and causing the vapor generating element to heat liquid therein converting the liquid to vapor, and 
wherein the electrically conducting tube and mandrel are interlockingly arranged such that a contacting ratio of an area of the electrically conducting tube making contact with the mandrel is less than or equal to 10%.
AMEND CLAIM 20:
A method for ablating tissue with condensable vapor comprising:
providing a handpiece, the handpiece comprising a mandrel and an electrically conducting tube supported by the mandrel in a coiled arrangement within the handpiece; 
maintaining a gap between adjacent coil turns; 
transporting liquid through the electrically conducting tube; 
electrically resistively heating the electrically conducting tube by applying a voltage difference across the electrically conducting tube from a first end to a second end within the handpiece, thereby converting the liquid to a condensable vapor; and 
delivering the condensable vapor to the tissue, and 
wherein the step of maintaining is performed by controlling a contacting ratio of an area of the electrically conducting tube making contact with the mandrel to less than or equal to 10%.
CANCEL CLAIMS 21-22
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Humbert et al., (U.S. PGPub. No. 2014/0005594). Humbert teaches a similar vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter (Figs. 1-2; abstract, [0004]) including a liquid input port for receiving a liquid ([0128], handpiece 3, pipe 7) and an electrically conducting tube having a coiled arrangement comprising a plurality of coil turns (tube 10 forms spiral 12). Further, Humbert teaches a mandrel (11) attached to the body of the handpiece and supporting the electrically conducting tube (11, 12). 
Another piece of relevant prior art is Hastings et al., (U.S. PGPub. No. 2016/0220296). Hastings (Fig. 1) teaches a vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter (vapor delivery system 100, elongate shaft 102, handle portion 104). Hastings teaches a liquid input port for receiving a liquid ([0041]; inlet portion 326 in Fig. 3A-3B) and an electrically conducting tube having a coiled arrangement comprising a plurality of coil turns (coil 322). 
Regarding independent claim 1, although the prior art teaches a similar vapor ablation handpiece, the prior art fails to teach all of the limitations of, or render obvious, the claimed vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter, the handpiece comprising, “an electrically conducting tube comprising a first end, a second end, and having a coiled arrangement comprising a plurality of coil turns; a mandrel attached to the body supporting the electrically conducting tube in the coiled arrangement; and a first electrical conductor in electrical communication with the first end of the electrically conducting tube, and a second electrical conductor in electrical communication with the second end of the electrically conducting tube for supplying a voltage difference across the electrically conducting tube when activated and causing the electrically conducting tube to heat liquid therein converting the liquid to vapor by electrical resistance, and wherein the electrically conducting tube and mandrel are interlockingly arranged such that a contacting ratio of an area of the electrically conducting tube making contact with the mandrel is less than or equal to 10%” as recited in independent claim 1 and in combination with the other limitations of the claim.  
Accordingly, claims 2-18 are allowed due to their dependency on claim 1. 
Regarding independent claim 19, although the prior art teaches a similar vapor ablation handpiece, the prior art fails to teach all of the limitations of, or render obvious, the claimed vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter, the handpiece comprising, “a vapor generating element comprising a first end, a second end, and an electrically conducting tube in a coiled arrangement comprising a plurality of coil turns; a mandrel attached to the body supporting the electrically conducting tube in the coiled arrangement; and a first electrical conductor in electrical communication with the first end of the vapor generating element, and a second electrical conductor in electrical communication with the second end of the vapor generating element for supplying a voltage difference across the vapor generating element when activated and causing the vapor generating element to heat liquid therein converting the liquid to vapor, and wherein the electrically conducting tube and mandrel are interlockingly arranged such that a contacting ratio of an area of the electrically conducting tube making contact with the mandrel is less than or equal to 10%” as recited in independent claim 19 and in combination with the other limitations of the claim.  
Regarding independent claim 20, although the prior art teaches a similar method, the prior art fails to teach all of the limitations of, or render obvious, the claimed method for ablating tissue with condensable vapor comprising, “providing a handpiece, the handpiece comprising a mandrel and an electrically conducting tube supported by the mandrel in a coiled arrangement within the handpiece; maintaining a gap between adjacent coil turns; transporting liquid through the electrically conducting tube; electrically resistively heating the electrically conducting tube by applying a voltage difference across the electrically conducting tube from a first end to a second end within the handpiece, thereby converting the liquid to a condensable vapor; and delivering the condensable vapor to the tissue, and wherein the step of maintaining is performed by controlling a contacting ratio of an area of the electrically conducting tube making contact with the mandrel to less than or equal to 10%” as recited in independent claim 20 and in combination with the other limitations of the claim.  
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1, 19 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794